DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

          LANDMARK AMERICAN INSURANCE COMPANY,
                        Appellant,

                                    v.

 THE WARWICK CORPORATION, ALL SUNNY HOTELS, INC., H.E.S.,
   HOTELS CORP., MATTHEW TURETSKY, ALLIANT INSURANCE
  SERVICES, INC., SWETT & CRAWFORD OF ILLINOIS, INC., and
           CHUBB CUSTOM INSURANCE COMPANY,
                         Appellees.

                             No. 4D19-1790

                             [April 23, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. CACE10-047258
(07).

  Lauren D. Levy of Levy Law Group, Coral Gables, for appellant.

  Milton S. Blaut of Blaut Weiss Law Group, Plantation, for appellees
The Warwick Corporation, All Sunny Hotels, Inc., and H.E.S. Hotels
Corp.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.